Citation Nr: 0020012	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder due 
to in-service exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder 
due to in-service exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for squamous cell 
carcinoma of the penis due to in-service exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1944 to June 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) from an appeal of a rating decision issued by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veteran Affairs (VA) in which the RO found that 
new and material evidence had not been submitted to reopen 
claims for service connection for a skin disorder, a stomach 
disorder and squamous cell carcinoma of the penis.

In February 2000, a Travel Board hearing was held at the RO 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. 7102(b).  During that 
hearing, the appellant submitted a written statement 
indicating that he wished to withdraw his claims of 
entitlement to service connection for a skin disorder and a 
stomach disorder.

The Board notes that the appellant's claim for service 
connection for squamous cell carcinoma of the penis was 
originally denied in an RO rating decision issued in June 
1993.  The appellant was notified that same month and did not 
appeal.  The appellant subsequently attempted to reopen his 
claim, but the RO issued a rating decision which denied the 
reopening of the squamous cell carcinoma claim in January 
1996; the appellant did not complete the procedural steps 
necessary for an appeal of that rating decision denying 
reopening.  Therefore, the January 1996 rating decision 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  On February 15, 2000, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that he wished to withdraw 
his appeal as to the issues of service connection for a skin 
disorder and a stomach disorder.

3.  By a rating decision issued in June 1993, entitlement to 
service connection for squamous cell carcinoma of the penis 
was denied as not incurred in service and not due to exposure 
to ionizing radiation in service.  

4.  The last final disallowance of the reopening of a claim 
for service connection for squamous cell carcinoma of the 
penis was a January 1996 RO rating decision.  The appellant 
was notified of the rating decision that same month, and did 
not appeal.

5.  The additional evidence submitted since the January 1996 
rating decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issues of a skin disorder and a stomach 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).

2.  The January 1996 rating action denying the reopening of 
the appellant's claim for service connection for squamous 
cell carcinoma of the penis is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

3.  The evidence received subsequent to the January 1996 
rating action is neither new and nor material, and does not 
serve to reopen the appellant's claim for service connection 
for squamous cell carcinoma of the penis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection based upon exposure to ionizing radiation 
can be awarded on a number of different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, secondary or presumptive service connection.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a veteran who participated in a 
radiation risk activity if the disease becomes manifest to a 
compensable degree at any time after discharge.  According to 
38 C.F.R. § 3.311, in all claims in which it is established 
that a radiogenic disease became manifest after service, and 
it is contended that that disease was the result of exposure 
to ionizing radiation, an assessment will be made as to the 
size and nature of the radiation dose or doses.  Where there 
is a range of doses to which the veteran may have been 
exposed, exposure at the highest level will be presumed.  
Dose information will be requested in claims based on 
exposure to atmospheric nuclear weapons testing, exposure due 
to participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  All cancers are considered radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2)(xxiv).

The United States Court of Appeals for the Federal Circuit 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude a veteran from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1040 (1995).

I.  Withdrawn Claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  In 
addition, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  

By his February 2000 written statement, the appellant has 
withdrawn his appeal with respect to the issues of whether 
new and material evidence had been submitted to reopen his 
claims of entitlement to service connection for a skin 
disorder and a stomach disorder based on in-service exposure 
to ionizing radiation.  Thus, there remain no allegations for 
appellate consideration of errors of fact or law with respect 
to either of these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the claim of 
entitlement to service connection for a skin disorder or a 
stomach disorder.  Therefore, both of these claims are 
dismissed.


II.  New and Material Evidence Claim.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As previously noted, the January 1996 RO rating action, the 
last time the squamous cell carcinoma claim was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record indicates that a claim for service 
connection for squamous cell carcinoma was first denied by a 
rating decision issued in June 1993.  The evidence of record 
at that time included the appellant's service medical records 
and VA treatment records which indicate that the appellant 
was first diagnosed with squamous cell carcinoma in 1991.  
The evidence of record at that time also included a May 1992 
letter from the Defense Nuclear Agency which confirms the 
appellant's presence in the Hiroshima area during the 
American occupation of Japan.  A scientific dose 
reconstruction indicated that the maximum possible radiation 
dose from external radiation, inhalation and ingestion that 
might have been received by any individual who was at 
Hiroshima or Nagasaki for the full duration of the American 
occupation is less than one rem; worst case assumptions were 
used in the calculation of that figure.  VA treatment records 
and reports of VA medical examinations, dated between 1956 
and 1992, were included in the claims file, as was the 
transcript of an August 1985 personal hearing at the RO 
during which the appellant described his proximity to the 
atomic bomb explosion and the medical complaints and 
treatment he had while serving in the occupation of Japan, a 
written statement submitted in lieu of testimony in April 
1984, and a written statement, submitted in March 1992.  The 
testimony and the written statements contained information 
similar to that presented at the August 1985 RO hearing.

The evidence of record also included a medical opinion from 
the Chief Public Health and Environmental Hazards Officer, 
dated in April 1993, which indicates that penile cancer is 
rare in the United States, occurring in less than one percent 
of male cancer patients with the condition being almost 
unknown in those who were circumcised as an infant.  The 
appellant was circumcised in 1956, at the age of 32, due to 
phimosis and chronic balanitis.  The doctor also noted that 
papilloma viruses may be a cofactor for cancer of the penis 
and that there is no mention in the literature of any case of 
penile cancer in which radiation was held to be the cause.  
In light of this scientific information, it was determined 
that it was unlikely that the appellant's squamous cell 
cancer of the penis could be attributed to his exposure to 
ionizing radiation in service.  A subsequent opinion from the 
Director, Compensation and Pension Service, dated in April 7, 
1993, concluded that in light of the opinion from the Under 
Secretary for Health, and following a review of the evidence 
in its entirety, there was no reasonable possibility that the 
appellant's disability was the result of inservice exposure 
to ionizing radiation.

The evidence considered by the RO at the time of the January 
1996 rating decision included, in addition to the above, a 
written statement the appellant submitted in June 1994.  The 
appellant attributed his penile cancer to his exposure to 
ionizing radiation in Japan in 1945-46.  The evidence also 
included VA treatment records, dated between 1993 and 1995, 
which indicate that the appellant received follow-up care for 
the squamous cell carcinoma as well as treatment for various 
other medical conditions.  The report of an April 1995 VA 
medical examination was also included in the claims file.

The Board has considered each item of evidence which has been 
added to the record since the January 1996 rating decision to 
determine if it meets the test of being new and material.  
This evidence includes records from VA facilities showing 
that the appellant was treated, in 1996 and 1997, for various 
medical problems.  Also included was the transcript of the 
appellant's February 2000 Travel Board hearing during which 
he described where he was when the atomic bomb exploded and 
where he served in Japan thereafter.  He also stated that 
doctors had not told him the cause of his cancer, but he 
believed it was caused by the radiation.  See Travel Board 
Hearing Transcript p. 6.  The appellant also submitted 
written statements in which he argued that his cancer was 
caused by his exposure to radiation during his active 
service.

The Board finds that the additional medical records relating 
to subsequent post-service diagnosis and treatment of the 
appellant's medical and penile pathology fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant's squamous cell carcinoma of the penis was incurred 
in service or caused by exposure to ionizing radiation in 
service.  The records relating to other medical disorders are 
totally irrelevant, while records indicating that squamous 
cell carcinoma of the penis was diagnosed after service and 
that the appellant was recently treated for said pathology, 
were all considered by the RO in its January 1996 decision 
and found not to demonstrate entitlement to service 
connection.  The fact that additional treatment for the 
penile cancer had been rendered since the filing of the 
original claim sheds no further light on the question of a 
causal or etiologic relationship between said pathology and 
any incident relating to service, including exposure to 
ionizing radiation.

While the appellant has submitted statements that he believes 
that his carcinoma of the penis was caused by his exposure to 
ionizing radiation during his active service, the Board finds 
that the assertions of the appellant that his penile cancer 
is related to experiences he had in service are not competent 
medical evidence with regard to that issue.  Layno v. Brown, 
6 Vet. App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 
92-93 (1993).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the onset of his current squamous cell carcinoma and 
any inservice incident.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Likewise, any statement of the appellant's 
representatives as to the etiology of the appellant's penile 
cancer is also insufficient to establish a medical diagnosis.  
Id.  Therefore, the Board concludes that the appellant's 
testimony, his written statements, and the written statements 
of his representatives, are cumulative evidence.  Moreover, 
the appellant's testimony and written statements tended to 
restate contentions that were on file at the time of the 
prior denial.  The written statements of the appellant and 
his representatives iterate previous evidence of record and 
are thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The Board finds that the medical records submitted subsequent 
to the January 1996 rating decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant's squamous cell carcinoma of the penis was incurred 
in service or was due to exposure to ionizing radiation in 
service.  Previous medical records which included notations 
of the post-service existence of a penile carcinoma were 
considered by the RO in its January 1996 decision and found 
not sufficient to support the appellant's claim.  The medical 
records submitted since January 1996 provide no more 
definitive delineation of etiology or causation.  Therefore, 
these records, while evidence not previously of record, are 
not "material" evidence because they do not shed any light 
on the existence of a medical nexus between the appellant's 
service activities, including exposure to ionizing radiation, 
and his squamous cell carcinoma of the penis.  Therefore, the 
Board concludes that the medical records submitted after 
January 1996 are cumulative and are not "new and material" 
evidence.

Consequently, the evidence presented since the January 1996 
rating decision is not new and material and the appellant's 
claim as to service connection for squamous cell carcinoma of 
the penis is not reopened.  Furthermore, the use of the 
doctrine of reasonable doubt is inapplicable to issues of new 
and material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

The appeal as to the issues of whether new and material 
evidence had been submitted to reopen the appellant's claims 
of entitlement to service connection for a skin disorder and 
a stomach disorder based on in-service exposure to ionizing 
radiation is dismissed.

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for squamous cell carcinoma due to in-service exposure to 
ionizing radiation, the benefits sought on appeal are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

